Title: From John Adams to John Taylor, 12 March 1819
From: Adams, John
To: Taylor, John



Worthy Sir—
Quincy March 12—1819

The painful difficulty of holding a pen which has been—growing upon me for many years & now in the middle of the 84th year of my age has become insupportable must be my apology—not only for terminating my Strictures upon your enquiry but for the necessity I am under of borrowing another hand to acknowledge the receipt of your polite & obliging letter of Feb’y 20th. I have never had but one opinion concerning banking from the institution of the first in Philadelphia by Mr. Robert Morris & Mr. Governeur Morris—& that opinion has uniformly been that the banks have done more injury to the religion, morality, tranquility, prosperity, and even wealth of the nation, than they ever have done or ever will do good; they are like party spirit the delusion of the many for the interest of a few. I have always thought that Sir Isaac Newton and Mr. Locke a hundred years ago at least had scientiffically demonstratively settled all questions of this kind. Silver & gold are but the commodities as much as wheat and lumber—the merchants who study the necessity & feel out the wants of the community can always import enough to supply the necessery circulating currency as they can broadcloths or sugar—the trinkets  of Birmingham & Manchester—or the hemp of Liberia. I am old enough to have seen a paper currency anihilated at a blow in Massachusetts in 1750, and a silver currency takings its place immediately & supplying every necessity & every convenience I cannot enlarge upon this subject; it has always been incomprehensible to me that a people so jealous of their liberty & property as the Americans should so long have borne impositions with patience and submission which would have been trampled under foot in the meanest village in Holland or undergone the fate of Woods half pence in Ireland. I beg leave to refer you to a work which Mr. Jefferson has sent me translated by himself from a French Manuscript of the Count Destutt Tracy. His Chapt. “Of Money” contains the sentiments that I have entertained all my life time. I will quote only a few lines from the anylytical table page 21—“It is to be desired that coins had never borne other names than those of their weights & that the arbitrary denominations are called  monies of account as £—S—d. &c. had never been used but when these denominations are admitted and employed in transacteions called to diminish the quantity of metal to which they answer by an alteration of the real coins is to steal & it is a theft which even injures him who commits it—A theft of a greater magnitude & still more ruinous is the making of paper-money it is greater because in this money there is absolutely no real value it is greatermore ruinous because by its gradual depreciation during all this time of its existence it produces the effect which would be produced by an infinity of successive deteorations of the coins; all these iniquities are founded on the false idea that money is but a sign.” Permit me to recommend this vol. to your attentive perusal.
Athough an intimacy & a friendship between Mr. P. Henry & me in 1774 & continued till his death—& I have a tender veneration for his memory yet I would not strip the laurels from other men to decorate his brows. Indulge me Sir in the vanity of enclosing to You a copy of an original letter from Mr. H. to me now in my hand dated—May 20th. 1776. I had sent him a copy of that Marble covered pamphlet which I once sent to you entitled thoughts on government &c and it is of that he acknowledges the receipts & expresses his opinion—. If you can contribute anything Sir to convince or persuade this nation to adopt a more honest medium of commerce you will have the most cordial wishes for your success / of your obliged & / most obedient humble / servant—

John Adams